DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 03/14/2022.
Claims 1, 3, 7 and 9 have been amended; claims 2, 5 and 6 have been canceled. Therefore, claims 1, 3, 4, and 7-11 are currently pending in this application.
Response to Amendments
4.	The current amendment is sufficient to overcome the rejections set forth in the previous office-action under sections §112(b) and §112(d). Accordingly, the Office withdraws the above rejections.  
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3, 4, and 7-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(a) dividing an assembly of students into a plurality of peer groups, wherein at least one of the peer groups comprises students that are diverse from each other; (b) having the students in each peer group engage with each other; (c) providing the students with an instruction material about a concept associated with the subject, wherein the instructional material comprises exemplary discussion by a model peer group; (d) having the students in each peer group engage with each other regarding the concept to formulate an insight; and (e) sharing the insights from a peer group with other students in the assembly.
— 	Considering claims 3, 4 and 7-11 the following claimed limitations recite an abstract idea: 
where in step (b), the students in each peer group engage with each other in an open, personal or empathic dialogue (per claim 3); steps (c) and (d) are repeated, wherein a different concept associated with the subject, (per claim 4); at least one of the students in at least one peer group has a personal experience with the concept, (per claim 7); at least two students in at least one peer group have personal experiences with the concept (per claim 8); each of the at least two students has a different personal experience with the concept (per claim 9); the assembly of students comprises between 4 and about 2000 students, (per claim 10); the insights from each peer group are shared with a wider community (per claim 11). 

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is a part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or interactions between people (e.g. social activities, teaching).
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—such as: an electronic communication system, which is utilized to facilitate interactions between the students. However, the claimed additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Thus, when each of the current claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the additional element(s) does not provide meaningful limitations to transform the abstract idea into a patent eligible 
application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the specification describes an implementation where a teaching/learning process is conducted by organizing students in to one or more groups, wherein interactions between students is facilitated via a conventional computer system ([0080], [0083], [0087], [0089]); and wherein the students utilize one or more commercially available conventional computing devices (e.g. a cellphone, a tablet computer, a laptop computer) to conduct such interactions (see [0128], [0129]).
It is further worth noting that the practice of utilizing one or more conventional devices to facilitate a learning/teaching process, including interactions between users/students, etc., is already directed to a routine, well-understood and conventional activity in the art (e.g. see US 2009/0035733; US 2005/0164154; US 2006/0183100).
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
►	Applicant’s arguments directed to section 101 have been fully considered (the arguments filed on 03/14/2022); however, the arguments are not persuasive. Applicant argues, 
On pages 2 to 5 of the Detailed Action, the Office rejected Claims 1 to 11 under 35 U.S.C. § 101 as being unpatentable . . . 
Claim 1 has been amended to include the subject matter of Claims 5 and 6, which require that the instructional material comprises a video . . . 
The Office Failed to Determine the Claims' Character 
The Applicant notes that the Office failed to analyze the Alice/Mayo steps under the Character or Focus test as required by the more recent Federal Circuit holdings . . .
The Federal Circuit in Enfish, LLC v Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) court held that the "directed to" portion of the Alice test is a meaningful one . . . 
In Affinity Labs of Texas v Directv, LLC, 838 F.3d 1253 (Fed. Cir. 2016) the Court explained that the "abstract idea" requires the Court to look at the "focus of the claimed advance over the prior art" to determine if the claim's "character as a whole" is directed to excluded subject matter. 
In the present case, the §101 rejection of the "directed to" has not included any information related to the character test nor the focus test. 
The Otfice Failed to Recognize the Improvement of the Electronic Communication System 
The electronic communication system that integrates the allegedly abstract idea into a practical application comprises improvements in the electronic communication system. 
In Core Wireless Licensing S.A.R.L. v LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the Federal Circuit found that claims for a mobile device user interface were directed to a technical advancement . . . 
With regards to Step 2A of the Alice test, in this case, the electronic communication system as defined by the amended claims require that the instructional material comprises a video, wherein the video comprises a peer video. The inclusion of the video in the use of the electronic communication system improves the function of the electronic communication system. The functionality improvement of the electronic communication system improves the user experience. This is a technical improvement to the electronic communication system. Such an improvement is evidenced by the unexpected retention rates. See paragraph [0076]. 
Additionally, with regards to Step 2B Alice test, in this case, the electronic communication system as defined by the amended claims require that the instructional material comprises a video . . .  This is a technical improvement to the electronic communication system. Such an improvement is evidenced by the unexpected retention rates. See paragraph [0076].

	However, the Office disagrees with the above arguments at least for the following reasons:    
(a)	Applicant failed to properly construe the eligibility analysis (section §101). 
Firstly, despite citing some court decisions, such as Enfish, LLC v Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) and Affinity Labs of Texas v Directv, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Applicant does not appear to correlate the court decisions with the eligibility analysis under section §101. Instead, Applicant is making a generic assertion that “the §101 rejection of the ‘directed to’ has not included any information related to the character test nor the focus test”.
However, contrary to the above assertion, the discussion under section §101 provides sufficient analysis—in accordance with the current eligibility guidance—to substantiate the reasons as to why the claims are “directed to” an abstract idea (see the discussion presented udder section §101). In contrast, except for the generic assertion made in the argument, Applicant fails to point out any eligibility inquiry that the Office has neglected. Consequently, Applicant’s arguments are not persuasive. 
(b)	Applicant failed to recognize the criteria to establish a technological improvement 
Although Applicant appears to assume that the current claims provide improvement in electronic communication system, not a single evidence is presented to substantiate the above assumption. Instead, Applicant asserts that “[t]he inclusion of the video in the use of the electronic communication system improves the function of the electronic communication system. The functionality improvement of the electronic communication system improves the user experience. This is a technical improvement to the electronic communication system. Such an improvement is evidenced by the unexpected retention rates. See paragraph [0076]”.  
However, the above appears to be yet another subjective assertion that lacks scientific findings. This is because no credible rationale and/or evidence is presented to demonstrate how displaying a video improves the function of the electronic communication system. Even considering the section that Applicant identified from the specification ([0076] of the specification), the section does not necessarily indicate a technological improvement. Instead, it is describing a pilot scale where the present invention—when compared with the traditional learning—is assumed to increase the retention rate of subject learnt. Accordingly, the section above (i.e. [0076]) is directed to a skill improvement that a student(s) achieves, as opposed to a technological improvement (if any) that the present invention achieves over the relevant existing technology. Of course, the traditional learning scheme is directed to basic classroom arrangement where books and/or teachers are the dominant resources for education; however, it is an old and well-known practice in the art to implement a teaching/learning scheme that incorporates the conventional computer/Internet technology in order to facilitate the teaching/learning of various subjects. Particularly, such teaching/learning scheme is considered to significantly improve a student’s skills (i.e. increasing the retention rate of subject matter learnt) since it provides the student with access to additional educational resources that further support the student’s studies (e.g. supplemental content from the Internet, etc.). However, such use of the conventional computer/Internet technology as a tool to facilitate learning/teaching of subjects does not necessarily imply an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive. 
In addition, regarding the claimed “electronic communication system”, the original specification states the following (see [0128] and [0129], emphasis added), 
“	The phrase ‘an electronic communication system’ refers to any electronic communication by students that are at different physical locations. Under one embodiment, the phrase ‘electronic communication system’ refers to ‘computer communication program’, ‘computer network’, ‘social network’, and like”. 
“	Typically, each student uses their own communication device (such as a cell phone, tablet, phablet, laptop computer, desktop computer and like) to access the electronic communication system”
Thus, it is quite evident (at least to a person skilled in the art) that such arrangement that allows users to communicate with one another over a communication network (e.g. the Internet), including the process of displaying video content via one or more commercially available conventional devices (e.g. a cellphone, laptop, etc.), is indeed directed to the conventional computer/Internet technology. Of course, such implementation of the conventional computer/Internet technology does not constitute a technological improvement. Thus, Applicant’s own disclosure invalidates Applicant’s core assertion regarding “improv[ing] the function of the electronic communication system”.    
Furthermore, improving a user’s experience is not the same as improving the relevant existing technology. This is because the user’s experience does not necessarily indicate whether an improvement over the conventional technology is achieved. For instance, viewing a video via a laptop, as opposed to a cellphone, may improve the user’s experience; however, this does not imply providing an improvement over the relevant existing technology. Consequently, Applicant’s arguments are once again not persuasive.    
The court case that Applicant mentioned, namely Core Wireless, is not analogous to any of the current claims. Particularly, Core Wireless generates a GUI that is capable of displaying application summary of each application on the device, while the applications are in unlaunched state. Accordingly, such implementation is directed to an improvement in computer-related technology since it enhances the efficiency of the computer (e.g. the computer is not necessarily required to launch each application to generate such application summary, etc.). In contrast, neither the current claims nor the original disclosure implements any functionality that provides an improvement over the relevant existing technology. 
	Applicant is also repeating the same argument to challenge part of the analysis presented under Step 2B. Applicant asserts, “the amended claims require that the instructional material comprises a video, wherein the video comprises a peer video. The inclusion of the video in the use of the electronic communication system improves the function of the electronic communication system. The functionality improvement of the electronic communication system improves the user experience. This is a technical improvement to the electronic communication system. Such an improvement is evidenced by the unexpected retention rates. See paragraph [0076]”   
	However, as already demonstrated above, the process of displaying a video via a conventional computer device does not constitute a technical improvement over the relevant existing technology. Although Applicant continues to assert that “[t]he inclusion of the video in the use of the electronic communication system improves the function of the electronic communication system”, again no credible evidence is presented to support this assertion. Moreover, the alleged improvement regarding the user’s experience does not necessarily indicate a technological improvement over the conventional technology. As already discussed above, displaying a video to the user via a laptop, as opposed to a cellphone, may improve the user’s experience; however, this does not necessarily demonstrate a technological improvement over the relevant existing technology. 
In addition, it has already been pointed out above that the section that Applicant identified from the specification ([0076]) does not indicate a technological improvement; rather, it is referring to a skill improvement that a student(s) achieves, as opposed to a technological improvement (if any) that the present invention achieves over the relevant existing technology. Furthermore, it is an old and well-known practice in the art to implement a teaching/learning scheme that incorporates the conventional computer/Internet technology. Particularly, unlike the traditional scheme,  a teaching/learning scheme that incorporates the conventional computer/Internet technology is considered to significantly improve a student’s skills since it provides the student with access to additional educational resources (e.g. supplemental content in the form of audio and/or visual materials, etc.). However, such use of the conventional computer/Internet technology as a tool to facilitate learning and/or teaching of subjects does not necessarily imply an improvement over the relevant existing technology. Consequently, Applicant’s arguments are again not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 3, 4, and 7-10 are rejected under 35 U.S.C.103 as being unpatentable over Voehl 2006/0183100.
	Regarding claim 1, Voehl teaches the following claimed limitations: a computer-aided interactive learning method of teaching a subject to students comprising the steps of: (a) dividing an assembly of students into a plurality of peer groups ([0023]; [0044] lines 1-3: e.g. a method for allowing students to collaborate, wherein a computer system is utilized to facilitate the collaboration; and wherein the students are arranged in to one or more groups); wherein at least one of the peer groups comprises students that are diverse from each other ([0044] lines 9-20: e.g. one or more of the students in the same group are contributing a different answer/solution to the same question/problem; and therefore one or more students in the group have diverse skills/backgrounds, i.e. diverse from each other); 
(b) having the students in each peer group engage with each other via communication devices to access an electronic communication system, wherein the electronic communication system sends a message, a text, a video, a voice file or a picture from one student to other students in the peer group; (c) providing the students with an instruction material about a concept associated with the subject, wherein the instructional material comprises a video, wherein the instructional material comprises a video ([0027]; [0030]; [0044] lines 1-6; [0047]: e.g. each student in each group has a slave device, and thereby each student engages with other students in his/her group; and wherein the teacher provides—to each group of students—a question/problem to be answered/solved. It is also worth to note that each slave device is a wired/wireless electronic device that allows students to send/receive information to/from one another, including an educational activity in the form of a videogame. Thus, the electronic communication system sends information, such as a message, picture, etc., from one student to other students in the group; and furthermore, the instructional material comprises a video ); (d) having the students in each peer group engage with each other via the electronic communication system regarding the concept to formulate an insight; and (d) sharing the insights from a peer group with other students in the assembly ([0044] lines 6-29: e.g. the students in each group interact with each other when attempting to answer/solve the question/problem presented to the group, wherein the students use their devices to offer an answer/solution to the question/problem; and when the students in the group reach unanimous agreement on a given answer/solution, the answer/solution is sent to the teacher. Furthermore, there is at least one discussion mode where the teacher randomly selects—from the group that sent a given answer—a student to support his/her reply in front of the class to provoke a class discussion; and this indicates sharing the insights from a peer group with other students in the assembly).
	Voehl does not explicitly describe that the video comprises a video segment showing exemplary discussion by a model peer group. 
	However, the above limitation is directed to the content (e.g. the topic) of the video, which is nonfunctional descriptive matter. In this regard, Voehl already describes that the teacher downloads educational activities from a website(s); and thereby an educational activity is presented to each student via each student’s electronics device ([0027] to [0031]); and wherein such educational activity also includes a videogame ([0047]).  	
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Voehl’s system; for example, by allowing the teacher to download, from one or more websites, one or more additional educational content items to be presented to each student via each student’s electronic device (e.g. a sample video that demonstrates one or more strategies to solve a problem; a sample video that demonstrates the proper manner to conduct group interactions or discussions, etc.), in order to improve the chance of each student to be successful in their studies.
Voehl teaches the claimed limitations as discussed above per claim 1. Voehl further teaches: 
Regarding claim 3, where in step (b), the students in each peer group engage with each other via the electronic communication system in an open, personal or empathic dialogue ([0027] lines 8-12; 0044] lines 6-14: e.g. using their respective slave devices, the students in each group already engage in an open dialog when attempting to find an answer/solution to the given question/problem); 
Regarding claim 4, wherein steps (c) and (d) are repeated, wherein a different concept associated with the subject ([0037] lines [0042]: e.g. one or more sets of objects or tasks are sent to each group; and when students in a given group complete the answer/solution to the first task, they continue to the next task. The above indicates that steps (c) and (d) are repeated, wherein a different concept associated with the subject). 
Regarding each of claims 7-9, Voehl teaches the claimed limitations as discussed above.
None of claims 7-9 is directed to a further method step, and/or a further functional/structural feature. Instead, each of the above claims is directed to an assumption or opinion; such as an opinion that one has regarding the experience of one or more of the students (“wherein at least one the students in at least one peer group has a personal experience with the concept”, per claim 7; “wherein at least two students in at least one peer group have personal experiences with the concept”, per claim 8; and “wherein each of the at least two students has a different personal experience with the concept”, per claim 9).
Nevertheless, given the teaching of Voehl regarding the process of forming a plurality of groups (each group involving two or more students), including the process of providing an interactive educational activity that involves answering questions and/or performing mathematical operations ([0042], [0043]), it is understood that at least two of the students in one or more of the groups has a different personal experience regarding the educational activity or concept. For instance, the need to reach to an agreement before answering a question ([0044] lines 6-18) indicates that at least two of the students in one or more of the groups has a different personal experience regarding the educational activity or concept.
Regarding each of claim 10, Voehl teaches the claimed limitations as discussed above.
The limitation, “wherein the assembly of students comprises between 4 and about 2000 students”, is merely referring to the number of students; and therefore, it is not necessarily directed to a further method step, and/or a further functional/structural feature. 
Nevertheless, given the teaching of Voehl regarding the formation of two or more groups, wherein each group involves students ([0044] lines 1-14), it is understood that the assembly of students comprises four or more students.  
●	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Voehl 2006/0183100 in view of Ukelson 2014/0162234.
	Regarding claim 11, Voehl teaches the claimed limitations as discussed above per clam 1.
	Voehl does not teach explicitly describe that the insights from each peer group are shared on social media with a wider community.
	However, Ukelson discloses a system that incorporates social media for facilitating interactions between students, including the sharing of student/teacher generated content ([0068]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Voehl in view of Ukelson; for example, by incorporating a link(s) to one or more social media sites, in order to encourage the students to further interact with one or more participants on such social media sites, wherein the interactions also include the sharing of lesson materials with one another, etc., so that the students would have an additional opportunity to further enhance their skills or learning experience. 


















Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 03/14/2022).
(I)	Applicant’s arguments directed to the previous rejection under sections §112(b) and §112(d) have been considered; however, due to the current amendment, the above rejections are now withdrawn in this current office-action. Accordingly, Applicant’s arguments are now moot. 
(II)	Applicant’s arguments directed to sections §103 have been fully considered; however, the arguments are not persuasive. 
	Applicant failed to properly construe the teaching of Voehl as applied to the current claims 
(a)	Applicant argues, 
Voehl discloses a method for processing interactive collaborative learning. In Voehl's approach, the students respond to each other around cognitive content . . . 
The present invention as defined by the claims as amended is directed to transformative learning method among diverse students . . . 
Unlike other collaborative learning methods, the present method is particularly applicable to 'soft' skills, or vital skills. The teaching of soft skills is inherently different from teaching of hard skills . . . 
The legal conclusion that a claim is obvious depends on at least four underlying factual issues set forth in Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17, 86 S.Ct. 684 (1966): (1) the scope and content of the prior art; (2) differences between the prior art and the claims at issue; (3) the level of ordinary skill in the pertinent art; and ( 4) evaluation of any relevant secondary considerations. The Supreme Court affirmed the Graham analysis as the framework for determining obviousness . . .  
In the present case, in rejecting claims 1 to 11, the Office failed to undertake a full Graham analysis. Firstly, the level of ordinary skill in the art is not presented. Secondly, there is no evaluation of secondary considerations. 
The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious . . .  
In the present case, it is not clear which of the rationales the Office proposes to use to reject the present claims. None of the arguments presented in the§ 103 rejections on pages 9 to 14 appear to map well onto the KSR rationales.

Firstly, despite the attempt made to summarize the teaching of Voehl and the disclosure of the current application, no specific analysis is presented to identify a claimed feature(s) that Voehl is considered to be missing, or a claimed feature(s) that is considered to be nonobvious over the teaching of Voehl. Instead, Applicant asserts that “[u]nlike other collaborative learning methods, the present method is particularly applicable to 'soft' skills, or vital skills. The teaching of soft skills is inherently different from teaching of hard skills”
	However, none of the assertions demonstrates a structural feature, and/or a functional step, that is considered to be missing from the teaching of Voehl. Simply designating a skill as a “soft skill” or a “hard skill” does not constitute a valid argument to patentably distinguish the current claims from the prior art. Similarly, Applicant’s assumption regarding the alleged “vital skills” is also not relevant since the assumption fails to demonstrate a claimed feature (if any) that is considered to be nonobvious over Voehl.   
	Secondly, despite citing court cases and some sections from the MPEP (e.g. see pages 11 -13 of the current argument), Applicant fails to appreciate the obviousness analysis established based on the factual inquiries set forth in Graham v. John Deere (Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)). Particularly, without providing any evidence to support the assertions, Applicant is making generic assertions that “the Office failed to undertake a full Graham analysis. Firstly, the level of ordinary skill in the art is not presented. Secondly, there is no evaluation of secondary considerations”. However, as already pointed out above, no evidence is presented to substantiate any of the above generic assertions. In contrast, as quite evident from the office-action, the obviousness analysis already identifies: (a) the claimed features that the prior art reference is teaching; (b) the claimed feature that reference is considered to be missing; (c) a fact(s) that the artisan—one of ordinary skill in the art—readily recognizes from the teaching of the reference regarding the missing element; and (d) the reason as to why the artisan would be motivated to modify the primary system by incorporating a feature gleaned from the teaching of the prior art, etc. 
	Thus, it is quite clear—at least to a person skilled in the art—that the obviousness analysis is established based on the factual inquiries set forth in Graham v. John Deere. However, while failing to present a single evidence, Applicant asserts that “it is not clear which of the rationales the Office proposes to use to reject the present claims. None of the arguments presented in the § 103 rejections on pages 9 to 14 appear to map well onto the KSR rationales”. However, again no evidence is presented to substantiate the above assertion (e.g. a step or criteria considered to be missing from the analysis). The lack of evidence confirms that Applicant’s argument is directed to a generic assumption that is irrelevant to the facts presented in the office-action. 
It is also worth to note that the office-action is not necessarily required to restate facts that are already presented in the MPEP. For instance, regarding a person of ordinary skill in the art (see MPEP 2141.03(I)),
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).

The excerpt above already confirms that a person of ordinary skill in the art is one who is presumed to have known the relevant art at the time of the invention. In the instant case, Voehl already teaches the process of downloading content materials from the Internet ([0027] to [0031]), including the use of video to facilitate learning ([0047]). Accordingly, given such direct teaching, a person of ordinary skill in the art would readily be motivated to modify Voehl’s system; for example, by allowing the teacher to download, from one or more websites, one or more additional educational content items to be presented to each student via each student’s electronic device (e.g. a sample video that demonstrates one or more strategies to solve a problem; a sample video that demonstrates the proper manner to conduct group interactions or discussions, etc.), in order to improve the chance of each student to be successful in their studies.
Thus, it is abundantly evident that the obviousness analysis already considers the level of ordinary skill in the art. Moreover, the original disclosure lacks “secondary considerations” that negate obviousness analysis presented in the office-action. Consequently, Applicant’s arguments are not persuasive.  
	Applicant failed to recognize the consideration of all claimed limitations in the obviousness analysis    
(b)	Applicant argues,  
The Applicant notes that not all claim limitations have been considered due to the different meaning of the term "diverse". 
All words in a claim must be considered in judging the patentability of that claim against the prior art. In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 
Examiners must consider all claim limitations when determining the patentability of an invention over the prior art . . . 
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope . . . 
In this case, the present invention is directed to a computer-aided interactive learning method wherein the students are diverse. The raison d'etre of the present invention, inter alia, is to describe and claims a method that integrates the teaching of soft skills to students that are diverse . . .
Firstly, the noun "diversity", and the corresponding adjective "diverse", as used in the fields of social science and pedagogy, especially as applied to diversity training, is clear: it refers to the existence of variations of different characteristics in a group of people, such as the diversity of sex, race . . .
Further, the above definition of "diversity" and "diverse" is consistent with the usage and definition within the descriptive portion of the specification . . . 
Secondly, the Office's reasoning why the students what diverse skills or background is logically faulty. In any kind of learning, where the student tries to come up with an answer, whether in an individual setting or collaborative learning, the student must be allowed to make mistakes . . . 


 	Firstly, while ignoring the facts presented in the office-action, Applicant asserts that “[t]he Applicant notes that not all claim limitations have been considered due to the different meaning of the term ‘diverse.”. However, the above assertion is inaccurate since it is not consistent with the basic facts presented in the office-action. For instance, regarding the limitation, “at least one of the peer groups comprises students that are diverse from each other”, the Office identifies a section from Voehl ([0044] lines 9-20), which indicates students that are diverse from each other. Particularly, the section above describes a scenario where one or more students from the same group are presenting different solutions for the same problem; and wherein the students attempt to agree on one answer as the final right answer. Accordingly, common sense dictates that such scenario indicates students with diverse skills or background. Of course, the teaching above is consistent with the ordinary meaning of the term “diverse”; such as “differing from one another” (see the online Merriam-Webster dictionary). However, while simply disregarding the above common sense fact, Applicant concludes that “not all claim limitations have been considered due to the different meaning of the term ‘diverse’”. Consequently, Applicant’s assertion is inaccurate since it is inconsistent with the facts presented in the office-action.   
	Moreover, neither the MPEP nor the court cases that Applicant cited in the argument (see page 13 of the argument) negates the teaching discussed above. In fact, they fully support the analysis presented above.
	Secondly, Applicant is attempting to show the usages of the noun “diversity” and the adjective “diverse”. However, none of the assertions that Applicant presented is relevant since the assertions failed to demonstrate whether the teaching of Voehl is inconsistent with the current claims. Applicant has also attempted to cite multiple sections from the specification in a further attempt to negate the teaching of Voehl as applied to the current claims ([0029] to [0034], [0072], [0098], [0121] to [0125]). However, this attempt is also futile since it does not negate the teaching of Voehl discussed above. In fact, the specification fully supports the teaching of Voehl as applied to the limitation in question (i.e. “at least one of the peer groups comprises students that are diverse from each other”). For instance, the specification sates ([0034], emphasis added), 
“	The phrase ‘diverse students’ means that the students are of sufficiently different background, social class, upbringing, education, and other aspects, that there is a good chance that at least two of the students in each peer group will have different views, attitudes and biases on the subject matter presented”
Thus, the term “diverse”, as recited in the claim, is referring to students with different background or education. As already pointed out above, Voehl describes a scenario where one or more students from the same group are presenting different solutions for the same problem; and furthermore, the students attempt to agree on one answer as the final right answer ([0044] lines 9-20). Accordingly, it is abundantly clear, at least to a person skilled in the art, that the scenario above indicates students with diverse background or skills. The observation above also indicates that Applicant’s specification (e.g. [0034] of the specification) invalidates Applicant’s arguments since the term “diverse” is not necessarily limited to “diversity of sex, race, gender, religion sexual orientation, socio-economic class, cultural background”. Of course, it is again a common sense fact that most learning environments (e.g. classroom environments and/or online learning environments) normally involve students with diverse sex, race, religion, etc.  Nevertheless, as already pointed out above, Voehl describes at least a learning environment that involves students with diverse background or skills; and therefore, Voehl does teach the claimed limitation, “at least one of the peer groups comprises students that are diverse from each other”. Consequently, Applicant’s arguments are  not persuasive. 
Applicant further asserts that “[i]n any kind of learning, where the student tries to come up with an answer, whether in an individual setting or collaborative learning, the student must be allowed to make mistakes. Students making mistakes is simply a part of learning It is expected that students make mistakes and arrive at different and erroneous conclusions . . . Having different answers to questions is indicative of a learning process,  not of diversity. Having different answers by students is silent to the question of diversity”
However, the above assertion is logically flawed since it is irrelevant to the issue emphasized in the office-action regarding students with diverse skills or background. Particularly, the issue has nothing to do with allowing students to make mistakes, or recognizing mistakes as part of learning; rather, the issue relates to the reason as to why different students reach different solutions when attempting to solve the same problem. Of course, as correctly pointed out in the office-action, such scenario is due to the differences in the skills/background of the students. However, Applicant fails to address this fundamental fact. Instead, Applicant appears to be attempting to divert the focus of the discussion away from the above issue. Consequently, the arguments are not persuasive. 
	Applicant failed to recognize that the content (e.g. topic) of a video does not patentably distinguish the current claims from the prior art 
(c)	Applicant argues, 
The Applicant notes that not all claim limitations have been considered due to the lack of consideration of the phrase "wherein the instructional material is a video, wherein the video comprises a video segment showing exemplary discussion by a model peer group" . . .
Voehl does not teach or even suggest the use of a video in their method of interaction collaborative learning. Further, Voehl does not teach or even suggest the use of a peer video in their method of interaction collaborative learning . . . 
The use of a peer video in the claimed method improves retention rate of the subject matter learned dramatically. This is an unexpected result. 
A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. MPEP 2144.09, quoting In re Papesch, 315 F.2d 281 (CCPA 1963) . . .  
In the present case, one of the problems that the invention of the present application seeks to solve is to improve the efficacy of education, including, increasing the retention rate of the material being presented.
The present invention has been shown to be very effective on a pilot scale. The retention rate of the subject learned increased dramatically from about 40 % for traditional learning, to about 95% for learning according to the present invention. [0021],[0076]. 
This improvement from 40 % to 95% is a very sizable increase and an unpreceded increase . . .
Another unexpected advantage of the present invention is that presenting the peer group videos to groups with diverse members increased the depth of learning that the more traditional approaches to virtual dialogues did not . . .
Another unexpected advantage of the present invention is that presenting the peer group videos to groups with diverse members increased the depth of learning that the more traditional approaches to intercultural learning did not . . .
Still further unexpected advantage of the present invention is that presenting the peer group videos to groups with diverse members increased the transformation of the world view that the more traditional approaches to virtual dialogues did not . . . 
Yet another unexpected advantage of the present invention is that presenting the peer group videos to groups with diverse members increased the transformation of the world view that the more traditional approaches to intercultural learning did not . . .
The unexpected results obviate any§ 103 rejections that require predictable results, similar results, or variations that are predictable

However, the Office once again disagrees with the above arguments at least for the following reasons:
Firstly, Applicant’s assertion, “not all claim limitations have been considered due to the lack of consideration of the phrase ‘wherein the instructional material is a video, wherein the video comprises a video segment showing exemplary discussion by a model peer group’", is inaccurate since it is not consistent with the facts presented in the office-action. Particularly, the obviousness analysis presented in the office-action considers all claimed limitations, including the limitation, “the instructional material is a video, wherein the video comprises a video segment showing exemplary discussion by a model peer group”.
In addition, Applicant’s assertion directed to Voehl is also inaccurate since it is inconsistent with the facts described in the reference. For instance, Applicant asserts, “Voehl does not teach or even suggest the use of a video in their method of interaction collaborative learning”. However, quite contrary to the above assertion, Voehl does teach the use of video in the learning process; such as, a videogame that allows students to interact with one another by exchanging information ([0047]). The above is one example which demonstrates that Applicant’s arguments are not consistent with the facts described in the reference and the office-action.
Note also that Voehl is not necessarily required to describe the content of the video, such as, “an exemplary discussion by a model peer group”. This is because the content (e.g. the topic) of the video is directed to nonfunctional descriptive matter. Thus, even if Applicant assumes that “a peer video in the claimed method improves retention rate of the subject matter learned dramatically”, this assumption does not change the fact regarding the nonfunctional nature of the content of the video. Although Applicant has cited some sections from the MPEP (e.g. see page 15-16 of the current argument), none of the sections negates the above fact. Nevertheless, Voehl already describes that the teacher downloads educational activities to the students from one or more website (see [0027] to [0031]); and wherein such educational activity also includes a videogame (see [0047]).  	
	Accordingly, given the above teaching, the artisan (one of ordinary skill in the art) would be motivated to modify Voehl’s system; for example, by allowing the teacher to download, from one or more websites, one or more additional educational content items to be presented to each student via each student’s electronic device (e.g. a sample video that demonstrates one or more strategies to solve a problem; a sample video that demonstrates the proper manner to conduct group interactions or discussions, etc.), in order to improve the chance of each student to be successful in their studies.
	Thus, the modification applied to Voehl, which is based on the teaching gleaned from the reference, already demonstrates that the limitation in question is already obvious over the prior art. So far, Applicant fails to negate the prima facie case of obviousness established in the office-action. 
Secondly, Applicant is also attempting to imply that such peer video improves “the efficacy of education, including, increasing the retention rate of the material being presented”. Applicant is also referring to some sections in the specification in order to support the above assertion ([0021] and [0076]). 
However, none of the sections above necessarily indicates whether the result obtained during the pilot scale is specific to the “peer video”. Nevertheless, neither the original disclosure nor Applicant’s arguments changes the facts established in the office-action. Particularly, the content (e.g. the topic) of a video is nonfunctional descriptive matter; and therefore, it does not patentably distinguish the current claims from the prior art. Consequently, Applicant’s arguments are not persuasive.
Applicant has also listed additional sections from the specification ([0171] to [0173]) in order to support the assertion regarding “unexpected advantage”. However, none of the sections that Applicant identified necessarily corresponds to the so-called “unexpected advantage”.  It is worth to note that the use of a video to improve a student’s retention ability is already directed to an old and well known practice in the art. Particularly, depending on the type of the subject being studied, teachers normally present  students with supplemental resources, such as a video related to the subject matter that the students are studying (e.g. a video that demonstrates the proper procedure to perform a task, etc.). Accordingly, the students view the video one or more times in order to properly comprehend the subject matter. Of course, as already pointed out above, such teaching or learning technique is directed to an old and well-known practice in the art (e.g. see  US 5,120,230; US 5,961,333; US 5,893,717, etc.). Accordingly, simply emphasizing such old and well-known teaching/learning practice does not constitute unexpected result. Consequently, Applicant’s arguments are not persuasive.

Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715